DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 3/24/21 to the non-final Office action of 12/30/20 is acknowledged. The Office action on currently pending claims 13, 15, 16, and 19-34 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing” (claim 32) and the “optical indicator” / “LED” (claims 33 and 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “a low conductivity” which renders the claim indefinite, since it’s not clear what kind of “conductivity” the claim is referring to (i.e., electrical, thermal, etc.). Further, “low” and “high” (i.e., the “high temperature resistance”, “low conductivity”) are relative terms and render the claim indefinite, since the terms are not defined by the claim, the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-16, 19, 22-25, and 27-32, are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013022348 to Hirschmann et al. (hereafter “Hirschmann”, of record) in view of DE 102011053414 to Reith et al. (hereafter “Reith”, cited in IDS).
Regarding claim 13, Hirschmann disclosed a varistor component (Fig. 1-6) comprising: a first external contact (92); a second external contact (9); a varistor (1) electrically connected to the first external contact; a path (2, 10, 111, 11) between the varistor (1) and the second external contact (9); and an active releasing device having a shutter (6) and a heat sensitive element (4K) (p. 5 of the English translation: “When the varistor 1 has a certain temperature which exceeds the permissible operating temperature, melts the solder, which the stop part 4K with the surface side 
However, Hirschmann did not disclose that the heat sensitive element is a metallic body extending through the guide rail and through the shutter and electrically connecting the varistor to the second external contact.
	Reith disclosed (Fig. 1, 2) the heat sensitive electrical connection “KS” that is a meltable metallic body extending through the guide rail (“ÜSG” serves as the “guide rail”) and through the shutter (the shutter “T” slides on the “ÜSG” under the force of the spring “F1”) and electrically connecting / disconnecting the varistor “ÜSG” to the external contact (connected to “L” and “KS-ZL”), wherein the disconnection occurs upon softening / melting of the heat sensitive material of the connection “KS” (see English translation, pp. 3-5 and Abstract). 
	The sliding breakable electrical connection of Reith is similar in its approach to the breakable electrical connection of the instant application.
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Hirschmann according to the teachings of Reith by making the metallic body (11, 111) of Hirschmann itself a heat sensitive element and eliminating the heat sensitive element (4K), so the resulting combination would have the heat sensitive element that is a metallic body extending through the guide rail and through the shutter and electrically connecting the varistor to the second external contact as claimed, in order to simplify the design of the device, reduce production costs thereof See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 15, Hirschmann as modified disclosed that the heat sensitive element (4K) is a fuse and has a conducting material with a melting point (p. 5 of the English translation: “When the varistor 1 has a certain temperature which exceeds the permissible operating temperature, melts the solder, which the stop part 4K with the surface side 2 connects”).
Regarding claim 16, Hirschmann as modified disclosed an element (61) configured to exert a force onto the shutter (6), wherein the element is a spring, (Fig. 1).
Regarding claims 24 and 25, Hirschmann as modified disclosed that the shutter (6) is designated to close the path (2, 10, 111, 11) under abnormal operation conditions independent from an orientation of the varistor component (Fig. 2, 4).
Examiner’s Note: regarding method claim 25, the structure of the switch of Hirschmann is the same as the switch structure recited in claims 1 and 24 of the instant application, and inasmuch as it imparts any additional structure (i.e. beyond the structure of the switch of Hirschmann) and absent any evidence to the contrary, the switch of Hirschmann  is capable of acting in the same manner as recited in claim 25, and therefore, is inherently capable of performing all functions and steps as claimed. The method of securing as recited in claim 25 is inherently / obviously necessitated by the device structure of Hirschmann. Also, though claim 25 product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art (i.e., as in the instant case), the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”. See In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See In re Stephens, 145 USPQ 656 (CCPA 1965). 
Regarding claims 22 and 31, as best understood, Hirschmann as modified disclosed that the shutter (6) comprises a ceramic material, a metal oxide, an aluminum oxide, or a thermoplastic material which is a dielectric material with a low (electrical) conductivity and a high temperature resistance (see middle of p. 3 of the English translation: “The release slide can be in the form of a plastic injection molding”).
Regarding claims 19 and 23, Hirschmann as modified disclosed that the shutter (6) comprises a ceramic material, a metal oxide, an aluminum oxide, or a thermoplastic material (see middle of p. 3 of the English translation: “The release slide can be in the form of a plastic injection molding”).

It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any desired known materials for making of the guide rail of Hirschmann as modified, including as claimed, in order to achieve desired electrical and mechanical characteristics of the device while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding claims 27 and 28, Hirschmann as modified disclosed all as applied to claim 13 above, but did not specifically disclose that the heat sensitive element is a is a SnBi alloy or SnAgCu alloy solder paste or solder wire with a melting temperature between 185 °C and 230 °C.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any desired known materials for the heat sensitive element of Hirschmann as modified, including a SnBi alloy or SnAgCu alloy solder paste or solder wire as claimed, in order to achieve desired tripping characteristics of the device while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Furthermore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any suitable workable ranges of the melting temperature of the heat sensitive element of Hirschmann as In re Aller, 105 USPQ 233.
Regarding claims 29 and 30, Hirschmann as modified disclosed an element (61) configured to exert a force onto the shutter (6), wherein the element is a spring, (Fig. 1), but did not disclose that said element is a thermo-expansion or memory material.
The Official Notice is taken by the Office that thermo-expansion and memory materials have been notoriously known and widely used as thermal actuators in related arts before the effective filing date of the claimed invention.
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected said thermo-expansion and memory materials for the element configured to exert a force onto the shutter in Hirschmann as modified, in order to achieve desired mechanical and electrical characteristics of the device, while not exceeding targeted production costs thereof, since it appears that the invention would have performed equally well with such a design. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 32, Hirschmann as modified disclosed a housing (1), wherein the .

Claims 20, 21, 26, 33, and 34. is rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann in view Reith as applied to claim 13 above and further in view of US 6, 430, 019 to Martenson et al. (hereafter “Martenson”, cited in IDS).
Regarding claim 20, Hirschmann as modified by Reith disclosed all as applied to claim 13, but did not disclose a third external contact, wherein, under abnormal operation conditions, the heat sensitive element is configured to electrically disconnect the second external contact from the third external contact.
Martenson disclosed (Fig. 8) a concept of third external connection (56), wherein, under abnormal operation conditions, the heat sensitive element (82) electrically disconnects the second external contact (52b) from the third external connection (56) for the status indication purposes (col. 8, l. 61 to col. 9, l. 30).
Since inventions of Hirschmann and Martenson are from the same field of endeavor (varistor protection arrangements), the purpose of the third terminal disclosed by Martenson would be recognized in the invention of Hirschmann as modified by Reith.
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have further modified to Hirschmann-Reith combination according to the teachings of Martenson by providing a third external contact, wherein, under abnormal operation conditions, the heat sensitive element is configured to electrically disconnect the second external contact from the third external contact for the benefits of providing status indication (Martenson, col. 8, l. 61 to col. 9, l. 30). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 21, Hirschmann as modified disclosed that the first-to- third electrical contacts (9, 92) are lead wires or metal strap electrodes (Fig. 3-6).
Regarding claim 26, Hirschmann as modified disclosed all as applied to claim 13 above, but did not disclose wherein the varistor component further comprises a third external contact, and wherein, under abnormal operation conditions, the heat sensitive element is configured to electrically disconnect the second external contact from the third external contact.
	Martenson disclosed (Fig. 8) a concept of third external connection (56), wherein, under abnormal operation conditions, the heat sensitive element (82) is configured to electrically disconnect the second external contact (52b) from the third external contact (56) for the status indication purposes (col. 8, l. 61 to col. 9, l. 30).
Since inventions of Hirschmann, Reith, and Martenson are from the same field of endeavor (varistor protection arrangements), the purpose of the third terminal disclosed by Martenson would be recognized in the Hirschmann-Reith combination.
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have further modified to Hirschmann-Reith combination according to the teachings of Martenson by providing a third external connection, wherein, under abnormal operation conditions, the heat sensitive element is configured to electrically disconnect the second external contact from the third external connection for the benefits of providing status indication (Martenson, col. 8, l. 61 to col. 9, l. 30). See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 33 and 34, Martenson disclosed an optical light emitting device (LED) indicator connected to the third external contact, wherein the optical indicator is configured to be activated under normal operation conditions and deactivated under abnormal operation conditions (Martenson, col. 8, l. 61 to col. 9, l. 30).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant contends that, allegedly, “Hirschmann and Reith use different mechanical solutions for protection devices. Specifically, the kinematics of Hirschmann and of Reith are incompatible to one another such that it is clear to a person skilled in the art that the combination of features referred to in the Office Action is arbitrary and selecting features of Hirschmann and combining them with features of Reith is impossible or will lead to a non-functioning device. Hence, independent claim 13 is allowable”.
The aforementioned Applicant’s statement is believed to be conclusory and unpersuasive. The Office reminds Applicant that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
 The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  See In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest (emphasis added) to one versed in the art, rather than by their specific disclosures.  See In re Bozek, 163 USPQ 545 (CCPA) 1969.  
In the instant case the sliding breakable electrical connection of Reith is similar in its approach to the breakable electrical connection of the instant application and would have suggested to one of the ordinary skill to modify to Hirschmann as explained in the rejection above. The Office remains of the opinion that it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Hirschmann according to the teachings of Reith by making the metallic body (11, 111) of Hirschmann itself a heat sensitive element and eliminating the heat sensitive element (4K), so the resulting combination would have the heat sensitive element that is a metallic body extending through the guide rail and through the shutter and electrically connecting the varistor to the second external contact as claimed, in order to simplify the design of the device, reduce production costs thereof by reducing number of components (i.e., there is will be no need for a separately provided heat sensitive element (4K)), and also predictably enhance the disconnection and thermal sensitivity  Also, all claimed elements were known in the prior art and one skilled in See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The Office directs the Applicant’s attention to the fact that numerous references of record (e.g., US 6430019, US 2006/0145807, US 9570260, US 20160134104, US 20150280420, CN 101546910, etc. could have been also used for statutory rejection of the at least independent claim 13 of the instant application).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835